EXHIBIT 10(f)


JOY GLOBAL INC.
2003 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Employee:

Grant Date:                     January 21, 2004

Number Of Restricted
Stock Units:

        THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
January 21, 2004, is between Joy Global Inc., a Delaware corporation (the
“Company”) and ________ (the “Employee”). In consideration of the mutual
promises and covenants made in this Agreement and the mutual benefits to be
derived from this Agreement, the Company and Employee agree as follows:

        Subject to the provisions of this Agreement and the provisions of the
Joy Global Inc. 2003 Stock Incentive Plan (the “Plan”), the Company hereby
grants to the Employee the number of restricted stock units shown above (the
“Restricted Stock Units”) as of January 21, 2004 (the “Grant Date”). Each
Restricted Stock Unit constitutes an “other stock-based award” under Section 8
of the Plan with respect to one share of Common Stock. Capitalized terms used
and not defined in this Agreement have the meanings given to them in the Plan.

    1.        Vesting. Subject to the provisions of Section 5(a) of this
Agreement, the Restricted Stock Units will vest, become non-forfeitable and be
settled as follows: one-third on the three-year anniversary of the Grant Date
(with fractional units rounded up to the next whole unit); one-third on the
four-year anniversary of the Grant Date (with fractional units rounded up to the
next whole unit); and the remainder on the five-year anniversary of the Grant
Date.

    2.        Restriction Period. The Restriction Period with respect to the
Restricted Stock Units is the time between the Grant Date and the date the
respective Restricted Stock Units vest.

    3.        Rights as Shareholder. The Employee shall not be entitled to any
privileges of ownership of shares of Common Stock with respect to these
Restricted Stock Units unless and until shares of Common Stock are actually
delivered to the Employee pursuant to this Agreement.

    4.        Dividends. The Employee will be credited with additional
Restricted Stock Units (rounded to the nearest whole unit) having a value equal
to any regular quarterly dividends with record dates that occur during the
Restriction Period for each Restricted Stock Unit that would have been paid with
respect to such Restricted Stock Unit if it had been an actual share of Common
Stock, based on the Fair Market Value of a share of Common Stock on the
applicable dividend payment date. Such additional Restricted Stock Units shall
also be credited with additional Restricted Stock Units as dividends are
declared, and shall be subject to the same restrictions and conditions as the
Restricted Stock Units with respect to which they were credited.

    5.        Forfeiture and Settlement of Units.

    (a)        Upon Employee’s Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
Employee’s Termination of Employment shall be forfeited; provided, however, that
if the Employee’s Termination of Employment is by reason of the Employee’s death
or Disability the Restricted Stock Units shall become non-forfeitable and will
be settled as of the date of such Termination of Employment; and provided
further that if the Employee’s Termination of Employment is by reason of
Retirement the Committee shall have the discretion to determine at or before the
date of such Retirement that any Restricted Stock Units that had not become
non-forfeitable prior to the date of Employee’s Termination of Employment due to
Retirement shall continue to vest, become non-forfeitable and be settled in
accordance with the schedule in Paragraph 1 of this Agreement. In the event of
Employee’s death or Disability the Restricted Stock Units shall be settled as
soon as practicable after the date of death or Disability. If, in the event of
the Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts distributable under this Agreement, the
amounts to be paid under this Agreement shall be paid to the legal
representative or representatives of the estate of the last to die of the
Employee and the beneficiary.


    (b)        Unless earlier forfeited or settled pursuant to Section 5(a) of
this Agreement, Restricted Stock Units shall be settled at the end of the
Restricted Period. Each Restricted Stock Unit settled pursuant to this Section 5
shall be settled by delivery of one share of Common Stock. Any fractional
Restricted Stock Units shall be rounded to the nearest whole number.


    6.        Change of Control and Corporate Events. Notwithstanding any other
provision of this Agreement, in the event of a Change of Control, all
outstanding Restricted Stock Units held by the Employee on the effective date of
the Change of Control, whether or not then vested, shall be settled as soon as
practicable after the Change of Control by payment to the Employee of an amount
in cash equal to the Fair Market Value of a share of Common Stock on the date of
the Change of Control times the number of such Restricted Stock Units. In the
event of any change of capitalization or other event described in Section 3.c.
of the Plan, the Restricted Stock Units shall be adjusted pursuant to the terms
of such Section 3.c.

    7.        Transferability. Restricted Stock Units granted under this
Agreement are not transferable by Employee, whether voluntarily or
involuntarily, by operation of law or otherwise, during the Restriction Period,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of these Restricted Stock Units made, or
any attachment, execution, garnishment, or lien issued against or placed upon
the Restricted Stock Units, shall be void.

    8.           Administration. This Agreement and the rights of Employee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon Employee.

    9.        Taxes and Withholdings. No later than the date of settlement of
the Restricted Stock Units granted hereunder, the Employee shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
upon the settlement of the Restricted Stock Units and the Company shall, to the
extent permitted or required by law, have the right to deduct from any payment
of any kind otherwise due to the Employee federal, state and local taxes of any
kind required by law to be withheld upon the settlement of the Restricted Stock
Units.

    10.        Confidential Information; Noncompetition; Nonsolicitation.

    (a)        Employee shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its Affiliates and their respective businesses that
Employee obtains during Employee’s employment by the Company or any of its
Affiliates and that is not public knowledge (other than as a result of the
Employee’s violation of this Paragraph 10(a)) (“Confidential Information”).
Employee acknowledges that the Confidential Information is highly sensitive and
proprietary and includes, without limitation: product design information,
product specifications and tolerances, manufacturing processes and methods,
information regarding new product or new feature development, information
regarding how to satisfy particular customer needs, expectations and
applications, information regarding strategic or tactical planning, information
regarding pending or planned competitive bids, information regarding costs,
margins, and methods of estimating, and information regarding key employees.
Employee shall not communicate, divulge or disseminate Confidential Information
at any time during or after Employee’s employment with the Company, except with
the prior written consent of the Company or as otherwise required by law or
legal process. All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, records, files and know-how
acquired while an employee of the Company are acknowledged to be the property of
the Company and shall not be duplicated, removed from the Company’s possession
or premises or made use of other than in pursuit of the Company’s business or as
may otherwise be required by law or any legal process, and, upon Termination of
Employment for any reason, Employee shall deliver to the Company, without
further demands, all such items and any copies thereof which are then in his or
her possession or under his or her control. Nothing in this Agreement is
intended to limit the Company’s or its Affiliates’ rights with respect to trade
secrets.


    (b)        Employee acknowledges that his or her employment may place him or
her in a position of contact and trust with customers of the Company or its
Affiliates, and that in the course of employment Employee may be given access to
and asked to maintain and develop relationships with such customers. Employee
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent
Employee from giving competitors unfair access to such relationships.


    (c)        For a two year period beginning on the Termination of Employment
date, Employee will not, except upon prior written permission signed by the
President or an Executive Vice President of the Company, consult with or advise
or, directly or indirectly, as owner, partner, officer or employee, engage in
business with any of the companies set forth on Exhibit 1 or with any
corporation or entity controlled by, controlling or under common control with
any such company. Exhibit 1 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, Employee may make and retain investments in not
more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market.


    (d)        For a two year period beginning on the Termination of Employment
date, Employee will not, directly or indirectly, solicit for employment or
employ on behalf of any organization other than the Company or one of its
Affiliates or employ any person (other than any personal assistant hired to work
directly for the Employee) employed by the Company or any of its Affiliates, nor
will Employee, directly or indirectly, solicit for employment on behalf of any
organization other than the Company or one of its Affiliates or be involved in
any way in the hiring process of any person known by Employee (after reasonable
inquiry) to be employed at the time by the Company or any of its Affiliates.


    (e)        In the event of a breach of Employee’s covenants under this
Paragraph 10, the Restricted Stock Units shall immediately be forfeited as of
such breach and it is understood and agreed that the Company shall be entitled
to injunctive relief, as well as any other legal or equitable remedies. Employee
acknowledges and agrees that the covenants, obligations and agreements of the
Employee in Paragraph 10(a), (b), (c) and (d) of this Agreement relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Employee from committing any violation of such
covenants, obligations or agreements. These injunctive remedies are cumulative
and in addition to any other rights and remedies that the Company may have. The
Company and Employee hereby irrevocably submit to the exclusive jurisdiction of
the courts of Wisconsin and the Federal courts of the United States of America,
located in Milwaukee, Wisconsin, in respect of all disputes involving
Confidential Information, trade secrets or the violation of the provisions of
this Paragraph 10 and the interpretation and enforcement of Paragraphs 10(a),
(b), (c), (d) and (e), and the parties hereto hereby irrevocably agree that (i)
the sole and exclusive appropriate venue for any suit or proceeding relating to
such matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 10(e).


    11.        Notices. All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by facsimile, overnight courier, or registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

            If to the Employee:

            If to the Company:

  Joy Global Inc.
100 East Wisconsin Avenue
Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Fax: 414-319-8520


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 11. Notice and
communications shall be effective when actually received by the addressee.

    12.            Effect of Agreement. Except as otherwise provided hereunder,
this Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company, and to any transferee or successor of
the Employee pursuant to Paragraph 7.

    13.            Laws Applicable to Construction. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without reference to principles of conflict of laws, as
applied to contracts executed in and performed wholly within the State of
Delaware.

    14.            Severability. The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

    15.        Conflicts and Interpretation. In the event of any conflict
between this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

    16.        Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Agreement.

    17.        Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

    18.          Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one and the same original.

    19.        Miscellaneous.

    (a)        This Agreement shall not confer upon Employee any right to
continue as an employee of the Company or its subsidiaries, nor shall this
Agreement interfere in any way with the right of the Company or its subsidiaries
to terminate the employment of Employee at any time.


    (b)        This Agrement shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


        IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Employee has hereunto set the Employee’s hand.